Name: Commission Regulation (EEC) No 3755/87 of 15 December 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 353/ 16 Official Journal of the European Communities 16. 12. 87 COMMISSION REGULATION (EEC) No 3755/87 of 15 December 1987 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3154/87 (9), as last amended by Regulation (EEC) No 3697/87 ( 10); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3154/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended bv Regulation (EEC) No 3395/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the target price and the monthly increments in the target price for colza , rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 ( 7) and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/ 66/EEC was fixed by Commis HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 16 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1987 . For the Commission Frans ANDRIESSEN Vice-President f 1 ) OJ No 172, 30 . 9 . 1966, p . 3025 / 66 . (2) OJ No L 183, 3 . 7 . 1987. p. 7 . (3) OJ No L 164, 24 . 6 . 1985 , p. 11 . (4) OJ No L 323, 13 . 11 . 1987, p . 10 . 0 OJ No L 167, 25 . 7 . 1972 , p. 9 . ( «) OJ No L 176, 1 . 7 . 1987. p. 30 . 0 OJ No L 183, 3 . 7 . 1987 . p. 14 . (8) OJ No L 183 , 3 . 7 . 1987 , p. 16 . 0 OJ No L 300 , 23 . 10 . 1987, p. 25. H OJ No L 347, 11 . 12 . 1987, p. 45. (") OJ No L 266, 28 . 9 . 1983 , p. 1 . ( ]1) OJ No L 53 , 1 . 3 . 1986, p . 47 . ") OJ No L 183 , 3 . 7 . 1987, p . 18 . 16. 12. 87 Official Journal of the European Communities No L 353/ 17 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain 0,000  Portugal 0,000 0,000 0,000 22,431 0,000 0,000 22,866 0,000 0,000 23,741 0,000 0,000 24,138 0,000 0,000 24,706  Other Member States 22,024 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) .53,63  Netherlands (Fl) 59,47  BLEU (Bfrs/Lfrs) 1 055,01  France (FF) 1 58,54  Denmark (Dkr) 1 8.9,97 54,60 60,56 1 074,57 161,59 193,54 17,958 12,698 34 175 1 969,05 55,65 61,72 1 095,49 1 64,59 197,35 18,319 12,988 34 737 2 018,58 57,81 64,15 1 137,02 170,84 205,10 19,034 13,622 36015 2 124,20 58,75 65,21 1 156,10 173,81 208,57 19,365 13,882 36 649 2 175,15 60,39 67,02 1 178,72 178,82 211,82 19,765 14,151 37 379 2 118,84  Ireland ( £ Irl) 17,619  United Kingdom ( £) 12,430  Italy (Lit) 33 526  Greece (Dr) 1 942,82 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 3 380,77 0,00 3 418,92 0,00 3 543,62 0,00 3 604,84 0,00 3 663,35  in another Member State (Pta) 3 317,98 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 4 365,31 0,00 4 437,13 0,00 4 577,68 0,00 4 645,85 0,00 4 702,34  in another Member State (Esc ) 4 301,21 | No L 353/ 18 Official Journal of the European Communities 16. 12. 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 12 1 2 3 4 5 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 2,500 24,524 24,931 25,366 26,241 26,638 27,206 59,60 60,57 61,62 63,77 64,72 66,36 66,1 6 67,25 68,41 70,84 71,90 73,71 1 175,17 1 194,74 1 215,66 1 257,18 1 276,26 1 298,89 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2 . Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta ) (c) Seed harvested in Portugal and processed : 177,23 180,28 183,28 189,53 192,50 197,51 211,86 215,43 219,24 226,99 230,46 233,71 19,698 20,036 20,397 21,113 21,443 21,844 14,070 14,338 14,628 15,262 15,522 15,791 37 518 38 167 38 729 40 008 40 642 41 371 2 263,67 2 289,90 2 339,43 2 445,05 2 496,00 2 509,69 385,53 385,53 385,53 385,53 385,53 385,53 3 703,51 3 766,30 3 804,45 3 929,15 3 990,37 4 048,88 429,31 429,31 429,31 429,31 429,31 429,31  in Portugal (Esc)  in another Member State (Esc) 4 730,53 I 4 794,62 j 4 866,45 5 006,99 5 075,16 5 131,65 16. 12. 87 Official Journal of the European Communities No L 353/ 19 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 12 1st period 1 2nd period 2 3rd period 4th period 43 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 33,822 3,440 0,000 34,152 3,440 0,000 34,340 3,440 0,000 34,742 3,440 0,000 35,072 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 81,74 91,00 1 622,21 246,95 293,36 27,451 20,239 52 423 3 486,82 82,53 91,89 1 638,04 249,36 296,23 27,719 20,438 52 933 3 495,49 83,02 92,40 1 647,01 250,39 297,82 27,861 20,526 53 068 3 495,27 84,08 93,59 1 665,66 252,88 301,33 28,159 20,781 53 526 3 508,12 84,88 94,48 1 681,49 255,29 304,19 28,427 20,979 54 036 3 542,08 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 3 948,79 530,49 3 999,35 530,49 3 977,74 530,49 4 046,39 530,49 4 096,57 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 786,72 6 566,49 0,00 6 836,96 6 615,10 0,00 6 861,94 6 639,28 0,00 6 969,36 6 743,21 3. Compensatory aids :  in Spain (Pta) 3 893,62 3 943,55 3 941,95 0,00 6 913,41 6 689,07 3 990,59 6 689,07 4 040,77 6 743,21 4. Special aid :  in Portugal (Esc) J 6 566,49 6 615,10 6 639,28 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Current12 1st period1 2nd period2 3rd period3 4th period4 5th period5 DM 2,063020 2,057490 2,052300 2,047300 2,047300 2,032210 Fl 2,320400 2,316170 2,312360 2,308590 2,308590 2,297060 Bfrs/Lfrs 43,197900 43,196700 43,199200 43,196600 43,196600 43,194200 FF 7,012950 7,025820 7,038720 7,050250 7,050250 7,087740 Dkr 7,970410 7,994530 8,017190 8,038550 8,038550 8,104820 £ Irl 0,776588 0,777849 0,779021 0,780450 0,780450 0,784800 £ 0,6891 14 0,690704 0,691792 0,692929 0,692929 0,696294 Lit 1 520,72 1 525,94 1 531,68 1 537,76 1 537,76 1 555,80 Dr 162,68800 164,72600 166,67600 168,48500 168,48500 174,47400 Esc 168,40900 169,54400 170,61400 171,98300 171,98300 174 ,93700 Pta 139,66700 140,45700 141,19800 141,95400 141,95400 144,40800